Citation Nr: 0532912	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-18 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  He died in January 2002, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claims.

In February 2004, the appellant testified at a video 
conference before the undersigned Veterans Law Judge.  A copy 
of the transcript of the hearing has been associated with the 
claims file.  

This case was previously before the Board in August 2004, at 
which time these issues were remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development.  As the additional development was 
performed, the Board finds that the AMC substantially 
complied with the remand directives, and that a new remand is 
not required under Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All development and notification necessary for an 
equitable disposition of the instant case has been completed.

2.  The veteran died in January 2002 due to liver failure, 
hepatitis C, and alcoholism.

3.  At the time of his, death service connection had been 
established for post traumatic stress disorder (PTSD), with a 
100 percent rating in effect since April 1, 1993, the date of 
his original claim for that disorder.

4.  The preponderance of the probative evidence shows that a 
service-connected disability did not cause or materially 
contribute to cause the veteran's death.

5.  A the time of his death the veteran was not receiving, 
nor was he entitled to receive, compensation for service-
connected disability that was rated as totally disabling for 
a continuous period of at least 10 years immediately 
preceding his death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 
(2004).

2.  The criteria for entitlement to DIC benefits are not met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a September 2004 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the appellant to advise VA of or submit any further 
evidence that pertains to the claim.  After this letter was 
sent the appellant, in August 2005 she responded that she had 
no additional evidence to submit and requested that her 
appeal be continued.  

The appellant was also provided with a copy of the appealed 
rating decision, as well as a September 2002 Statement of the 
Case (SOC), and July 2005 Supplemental Statement of the Case 
(SSOC).  These documents provided her with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding her claim.  By way of these 
documents, she also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the appellant exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
claimant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records, examination reports, Social Security Administration 
records, a death certificate, and VA and private medical 
opinions pertaining to the claim for service connection for 
cause of death.  Under the circumstances in this case, the 
appellant has received the notice and assistance contemplated 
by law and adjudication of the claim poses no risk of 
prejudice to the veteran.  See Mayfield, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Service Connection for the Cause of the Veterans Death
Relevant Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  Service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by active service.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  Service connection may also 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.5, 
3.303, 3.310 (2005).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312 (2005).

In order to establish service connection for the cause of the 
veteran's death, there must be (1) medical evidence of a 
current disability (the disability that caused death); (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the cause of death.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2005).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.
Analysis

The veteran died in January 2002, and his death certificate 
lists his immediate cause of death as liver failure, due to 
hepatitis C and alcoholism.

At the time of his death the veteran was service-connected 
for post PTSD evaluated as 100 percent disabling, and malaria 
and right ear hearing loss evaluated as zero percent 
disabling.  

The appellant essentially contends that the veteran's PTSD 
led to alcoholism, and that his use of drugs while in service 
led to hepatitis C, both of which caused the liver failure 
that resulted in his death. 

With respect to her contention that in-service drug abuse led 
to hepatitis C, such a basis for establishing service 
connection for the cause of death would be prohibited by law.  
Alcohol and drug abuse are, by statute, deemed to be willful 
misconduct and not subject to a grant of service connection.  
38 U.S.C.A. § 105(a) (West 2002); Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); 38 C.F.R. §§ 3.1(n), 3.301 (2005). With 
respect to the claim that PTSD caused the veteran's 
alcoholism, however, such is not prohibited from 
consideration.  See Allen v. Principi, 237 F.3d 1368, 1370 
(Fed.Cir.2001) (statute does not preclude appellant from 
receiving disability compensation for substance-abuse 
disability that arises secondarily from service-connected 
disability).  

In determining whether the veteran's death is related to 
service or a service connected disability, the Board has 
reviewed all of the evidence in the file.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial starting point, the veteran's service medical 
records are negative for findings relating to any liver 
condition or hepatitis.  His entrance examination did reveal 
a history of a gunshot wound to the right thigh prior to 
service.  The records do not reveal that he underwent any 
operations during service.  The veteran's December 1971 
separation examination noted no abnormalities, defects, or 
scars.  

The voluminous records in the file reveal the veteran was 
treated multiple times for PTSD, hepatitis C, and alcoholism.  
In May 1995 he was hospitalized for one month at a VA 
hospital for these disorders.  It was noted that that the 
veteran reported drinking from the age of 18 and reported 
using heroin while he was in service.  Diagnoses following 
his discharge included alcohol dependence, PTSD, hepatitis C 
and probably alcoholic hepatitis.  

His records also reveal that the veteran was involved in a 
severe motor vehicle accident in 1972, after service, 
resulting in a fracture of the left femur, open reduction 
with bone grafting, avascular necrosis and total hip 
replacement, all before 1975.  He underwent another surgery 
in 1984 for shortening of the femur to equalize leg lengths. 

Letters from Dr. Blackburn, a psychiatrist, dating from 1993 
to 1996 are of record.  His 1993 letter noted that the 
veteran turned from heroin abuse in service to alcohol 
because he did not like the hassle of finding the drug.  His 
1996 letter noted that the veteran had alcohol dependency 
with physiologic dependence.  He indicated that one of the 
biggest struggles in the veteran's therapy for PTSD was his 
alcoholism.  While all of the letters note the veteran's 
struggle with alcoholism and its impact on treating his PTSD, 
the letters do not state that the PTSD caused the alcoholism. 

In June 2002, after the veteran's death, Dr. Smith reviewed 
the veteran's claims file and found that on review of the 
veteran's case, he did not believe that it was likely that 
the veteran's alcoholism was secondary to his service 
connected PTSD.  Additionally, Dr. Smith noted that the 
veteran had multiple chances to be exposed to the hepatitis C 
virus through blood products or procedures that were used 
when the veteran had trauma and multiple operations.  As 
noted above, the veteran had no operations in service, but 
had several post service.  He noted that hepatitis C is often 
asymptomatic for a period of time and it would be consistent 
with this veteran's evolution on to liver failure.  

During the appellant's February 2004 hearing, she testified 
that the veteran told her that he used intravenous drugs 
while he was in service and later drank alcohol when the 
drugs were not available.  She testified that Dr. Blackburn's 
medical opinion, although he had not reviewed the veteran's 
claims file, should hold more weight because the veteran 
confided in him and he treated the veteran for a period of 
time.  

In August 2004, the appellant submitted a statement from Dr. 
Frazier, and waived RO consideration of that evidence.  Dr. 
Frazier stated that he treated the veteran for the past 30 
years when he was a physician in Roanoke.  He stated that he 
thought the veteran could have gotten hepatitic C when he was 
in service, but that the VA had done numerous blood tests and 
he did not know whether the VA had given him blood 
transfusions during his surgery cases for his legs.  On this 
point the Board notes that the record does not indicate that 
the VA performed the leg surgeries.  

Dr. Frazier also discussed the interrelationship between 
alcoholism, hepatitis C and liver damage.  However, such 
information is not the question here, but rather, the 
relationship between the veteran's hepatitis C, alcoholism 
and service.  Dr. Frazier did note that intravenous drug use 
could cause hepatitis C, but as noted above, such is willful 
misconduct, and not the basis for establishing service 
connected death benefits.  Finally, Dr. Frazier noted in 
general terms that "people who have PTSD will freq[uently] 
resort to alcohol to solve their problems" which will 
decrease the mental capacity of the patient.  However, this 
opinion does not indicate that in this veteran's case, his 
alcohol abuse was due to PTSD.  Thus, the Board finds Dr. 
Frazier's opinion to be of less probative weight than that of 
Dr. Smith, who reviewed the claims file, and provided a 
definitive opinion pertaining to the veteran's alcohol abuse.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

As a final matter, there is no competent evidence of record 
suggesting that the veteran's malaria or hearing loss in any 
way contributed to the veteran's death.  

Following a review of all of the evidence of record including 
the appellant's testimony, the Board finds that the evidence 
is against the claim for service connection for the cause of 
the veteran's death.  The preponderance of the medical 
evidence fails to establish that the veteran's death from 
liver failure due hepatitis C and alcoholism were related to 
service or to a service connected condition.  Thus, the claim 
for service connection for the cause of the veteran's death 
must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


DIC benefits under 38 U.S.C.A. § 1318

Relevant Laws and Regulations

Even though a veteran died of nonservice-connected causes, VA 
will pay death benefits to the surviving spouse in the same 
manner as if the veteran's death were service connected if 
his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive, compensation for service-connected disability 
that was rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2005).

The term "entitled to receive" means that at the time of his 
death the veteran had service-connected disability rated as 
totally disabling but was not receiving compensation because 
1) VA was paying the compensation to his dependents; 2) VA 
was withholding the compensation to offset an indebtedness; 
3) he had applied for compensation but was not receiving 
total disability compensation due solely to clear and 
unmistakable error in a VA decision; 4) he had not waived 
retired or retirement pay in order to receive compensation; 
5) VA was withholding payments as required by law.  38 C.F.R. 
§ 3.22(b) (2005).

In the instant case, the Board notes that the veteran's 
original claim for service connection for PTSD (or any 
disability) was filed on April 1, 1993.  Service connection 
for PTSD was granted, and a 100 percent rating ultimately 
assigned as of that date.  The veteran died on January [redacted], 
2002.  

Thus, the veteran's 100 percent rating was effective for 8 
years prior to the veteran's death.  The effective date 
assigned for that rating was based upon the original claim 
for service connection; thus, no prior ratings existed in 
which the "entitled to receive" requirements could be met.  
As such, the statutory criteria for DIC benefits under 38 
U.S.C.A. § 1318 are not met.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)

In making the above determination, the Board wishes to 
emphasize that it does not wish to convey any lack of 
sympathy toward the appellant and her loss.  However, the 
evidence and the law require that her claims be denied.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


	

	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


